Citation Nr: 1749906	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-30 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 2002 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied the claim of entitlement to service connection for PTSD.

In September 2016, the Board remanded the matter to the RO for further evidentiary development.

The Board notes that in August 2017, the Board provided the Veteran's VSO representative, Florida Department of Veterans Affairs (FDVA), an opportunity to provide additional arguments in a post-remand appellate brief.  However, FDVA did not respond to this request; and therefore, the opportunity to provide a post-remand appellate brief is considered waived.


FINDING OF FACT

The Veteran's psychiatric disorder is not related to an illness, injury or event in service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been established.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of a current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

The Veteran asserts that he has a current diagnosis of PTSD and that he is entitled to service connection for his PTSD.  See October 2011 Form VA 9 Appeal to Board of Veterans Appeals (asserting that he has been receiving treatment for PTSD at the Orlando VAMC facility).  

A review of the medical evidence indicates that a diagnosis of PTSD is noted in VA treatment records.  See, e.g. October 2008 Psychiatry Outpatient Notes; see also November 2008 Mental Health Notes.  However, VA treatment records also indicate that the Veteran completed a PTSD Checklist-Military Version, which is a self-report, multiple choice measure comprised of items that correspond to key symptoms of PTSD experienced by the Veteran over the previous month.  See, e.g., id; see also May 2009 Mental Health Consult.  Nonetheless, even though some treatment records indicate that the Veteran was diagnosed with PTSD in 2005, there is no record of evidence which provides the actual diagnosis and onset of PTSD symptomatology.

Additionally, the Veteran submitted as evidence, lay statements from his mother, sister and in-service squad leader, in support of his claim for service connection for PTSD.  Specifically, in a March 2015 correspondence from the Veteran's mother, A.N., she expressed concerns over the Veteran's conduct, since his separation from service, including and not limited to verbal abuse, being distant, detached, and numb, being quick to avoid everyone, and being quick to pick fights.  She further expressed that she needed the Veteran to speak to someone about the sleepless nights, depression and feelings of hopelessness that the Veteran has been experiencing.  See March 2015 Buddy Statement from Mother, A.N.

In a March 2015 correspondence from the Veteran's older sister, J.N., she indicated that the Veteran has often spoken about ending his life, and that also, he manifests symptoms of loss, depression, anxiety, alcohol dependence, financial problems, and other life difficulties, which could prove to be difficult for the Veteran.  See March 2015 Buddy Statement from Sister, J.N.

Furthermore, the Veteran's squad leader, N.M., provided lay statements that recalled a series of stressor events that the Veteran underwent while in service.  As one example, N.M. relayed an incident in which a soldier, who was a friend of the Veteran, was killed, devastating everyone in the squad, including the Veteran.

In September 2011, the Veteran was afforded a VA examination for PTSD.  However, in that examination, the VA examiner concluded that the Veteran did not have a diagnosis or PTSD.  The VA examiner indicated that the Veteran did not meet the diagnostic criteria for PTSD under DSM-IV, and that instead, he has another diagnosis of malingering.  In a review of the Veteran's history, the VA examination report reflects that the Veteran served in Afghanistan from May 2003 to May 2004 and that he completed the Post-Deployment health examination in May 2004, in which he responded "no" to seeing dead or wounded people, and that he did not engage in combat, or felt like he was in danger of his life, nor did he enter any destroyed vehicles.  The VA examination report further indicates that the Veteran denied experiencing any of the PTSD/mental health symptoms on examination and did not request any mental health services.  

In a review of the Veteran's medical history, the VA examination report reflects that the Veteran responded to two positive screens to a PTSD screen (3 of 4) and was referred for mental health consult.  The VA examiner noted that the Veteran reported history at this September 2011 VA examination, which was different from previous psycho-social histories reported to mental health providers in 2007 and 2009; and that the Veteran's reported traumatic events are not consistent across past recorded histories.

Accordingly, the VA examiner opined that it is less likely than not the claimed condition of PTSD (less than 50 percent possible) was incurred in or caused by the claimed in-service injury, event or illness.  As a rationale, the VA examiner explained that the Veteran does not have the mental condition of PTSD that is related to service.  Rather, according to the VA examiner, "the Veteran's current [diagnosis is the] mental condition of malingering[, which is] based on the intentional production and exaggeration of military service experiences..."  Furthermore, the VA examiner reiterated that the Veteran's past recorded history and psycho-social history are not consistent.

After a review of the evidence or record, the Board finds the lay opinions of the Veteran's mother, sister and squad leader to be credible.  However, these lay statements do not constitute competent opinions that address nexus or causation, with respect to a mental diagnosis.  See Barr v. Nicolson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").

Therefore, given the medically complex nature of the determination of a current medical diagnosis of a mental disorder and any nexus to service, the Board finds that the most probative evidence of record is the September 2011 VA examination and opinion.  In finding that there was no psychiatric disorder that was incurred in or caused by an in-service injury, event or illness, the examiner provides a clear rationale for the opinion, which took into account the Veteran's medical history, lay statements and provided an explanation of discrepancies it found in prior treatment records.  For this reason, the Board accepts the findings of the September 2011 VA examination, and accordingly, service connection for a psychiatric disorder, to include PTSD, is denied.


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


